Citation Nr: 1302612	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  







INTRODUCTION

The Veteran had active military service from May 1952 to May 1954 and from November 1955 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, wherein the RO, in pertinent part, denied the Veteran's claim for a rating in excess of 10 percent for service-connected osteoarthritis and right lumbar area myofasciitis.  The Veteran subsequently filed a timely appeal.  

In an October 2011 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for his service-connected low back disability.  The Board also noted that in light of the Veteran's contention that he was unable to work due to his service-connected disabilities, including his low back disability, the issue of entitlement to a TDIU rating was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board assumed jurisdiction over the TDIU claim and remanded it to the RO for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.               

As noted in the October 2011 Board decision, in December 2010 the Board remanded the case to the agency of original jurisdiction (AOJ) in order to have the Veteran scheduled for a hearing before a member of the Board in light of his January 2010 request for a hearing.  Pursuant to the remand, the Veteran was scheduled for a hearing before a member of the Board sitting at the RO in St. Petersburg to be held on July 14, 2011.  On July 13, 2011, the Veteran's representative cancelled the hearing because the Veteran could not travel for a formal hearing due to his personal conditions.  The representative asked if hearings were conducted via telephone.  In a September 2011 letter, the Board notified the representative that the Board does not conduct hearings over the telephone and that the representative has indicated that the Veteran is unable to travel for a formal hearing due to his personal conditions.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: prostatitis, rated as 40 percent disabling; epididymectomy, rated as 10 percent disabling; and osteoarthritis and right lumbar area myofasciitis, rated as 10 percent disabling.  A combined rating of 50 percent is now in effect for the service-connected disabilities.  

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disabilities have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in December 2008 and November 2011 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in December 2008 and November 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the  aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in December 2008 with respect to the related increased rating claim, prior to the appealed from rating decision, along with the subsequent notice specific to the TDIU claim provided in November 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in an October 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating, which includes a TDIU claim.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the December 2008 and November 2011 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in August 2012 which was thorough in nature and adequate for the purposes of deciding this claim.  The examiner from the August 2012 VA examination addressed the pertinent question of whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran's service treatment records from both periods of service have been obtained and associated with the claims file.  Treatment records have also been obtained from the VA Medical Centers (VAMCs) and VA Hospitals (VAHs) in:  Mobile, Montgomery, and Tuskegee, Alabama; New Orleans, Louisiana; and Biloxi, Mississippi.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA), but that he was denied.  The RO requested records from SSA.  In December 2009, SSA responded that that there presently was no medical record on file or that a medical record could not be located.  In May 2010, the RO notified the Veteran that SSA records were not available.

The RO complied with the Board's October 2011 remand by means of the November 2011 VCAA letter and the August 2012 VA examination.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. TDIU Claim 

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are as follows:  prostatitis, rated as 40 percent disabling; epididymectomy, rated as 10 percent disabling; and osteoarthritis and right lumbar area myofasciitis, rated as 10 percent disabling.  A combined rating of 50 percent is now in effect for the service-connected disabilities.  Therefore, the Veteran does not meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more.  In addition, although he has one disability rated as 40 percent disabling, he does not have a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  As such, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements. Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in August 2012, the Veteran stated that he had completed four years of high school.  He noted that he had last worked full-time in 1970.  According to the Veteran, from 1963 to 1970, he had worked in construction.  Past evidence of record shows that the Veteran last worked in 1979, primarily as a laborer.    

A review of the evidence of record is negative for any persuasive evidence showing that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment consistent with his background.  

In a letter from P.M.S., M.D., dated in September 2006, Dr. S. stated that the Veteran's magnetic resonance imaging (MRI) of his lumbosacral spine showed severe facet arthritis and degenerative disc disease at L4-5 and L5-S1.  Dr. S. further indicated that the Veteran also had a degenerative spondylolisthesis at L4 and L5, and that he would need ongoing treatment for his back.  However, Dr. S. did not address the pertinent question of whether the Veteran's service-connected low back disability affected his ability to work.  

In another letter from Dr. S., dated in June 2007, he reported that the Veteran had acquired spinal stenosis with severe back pain and recurring pain radiating in both of his legs.  According to Dr. S., the Veteran was incapable of full time employment because of his acquired spinal stenosis.  However, the Board observes that the Veteran is not service connected for spinal stenosis.  Rather, he is service-connected for osteoarthritis of the lumbar spine and right lumbar area myofasciitis.  More importantly, there is no indication that Dr. S took into account the Veteran's medical and employment history in providing his opinion.  The Court has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).  Thus, the statements from Dr. S. do not have any probative value.  

The evidence of record also includes letters from B.R., M.D., dated in June 1997, J.R.R., M.D., dated in November 2004, and W.T., M.D., dated in October 2008.  However, in these letters, Drs. R., R., and T., mostly refer to the Veteran's nonservice-connected prostate cancer.  None of the physicians address the pertinent question of whether the Veteran's service-connected prostatitis affects his ability to work.  Therefore, these letters do not have any probative value.        

In August 2012, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  In regard to the Veteran's employment history, he was a riverfront worker loading and unloading ships for five years and a railroad worker for 12 years.  The Veteran had also worked in construction for six to seven years.  According to the Veteran, he stopped working in 1979 and started to receive disability benefits from the VA and the Social Security Administration (SSA).  The Veteran stated that he could not work due to bilateral knee pain, neck pain, low back pain, and prostate cancer including residuals thereof.  He noted that he had undergone a total left knee replacement in May 2005 and a total right knee replacement in 2007.  The Veteran was also status post epididymectomy and testicular surgery in 1956/1957.  According to the Veteran, he still experienced pain in his right testicle.  In addition, he had cervical surgery with hardware in 2012 and prostate cancer in 1991.  The Veteran stated that he had recurrent prostatitis during and after service.  He reported that after he underwent transurethral resection of the prostate (TURP) for his prostate cancer, he stopped experiencing prostatitis.  The Veteran noted that he was married and lived in a mobile unit.  He indicated that while he wife was at work, he stayed at their home and watched television or he would read.  He stated that he walked approximately four blocks daily and was able to do home chores and drive a car.  According to the Veteran, he had chronic low back pain.  

The physical examination showed that the Veteran's gait was slow and antalgic due to bilateral knee and low back pain.  In regard to range of motion of the lumbar spine, forward flexion was to 90 degrees or greater, extension was to 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees, and lateral rotation was to 30 degrees or greater, bilaterally.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following repetitive-use testing, forward flexion was to 75 degrees and lateral rotation was to 15 degrees, bilaterally, with pain on movement.  There was tenderness on palpation of mid-lumbar region and left paravertebral muscles.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was also no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have voiding dysfunction.     

Following the physical examination, the examiner opined that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.  Specifically, with respect to the Veteran's service-connected prostatitis, the examiner stated that there was no objective evidence of residual prostatitis on clinical examination.  The examiner also noted that according to the Veteran, after his surgery for prostate cancer, he did not experience prostatitis.  According to the examiner, the Veteran was capable of regular duty employment based on his prostatitis.  With respect to the Veteran's status post epididymectomy, the examiner stated that the Veteran did not have any functional limitations due to his epididymectomy.  The examiner indicated that there was no objective evidence of epididymectomy residuals on clinical examination.  He opined that the Veteran was capable of regular duty employment based on his status post epididymectomy.  In regard to the Veteran's service-connected osteoarthritis and right lumbar myofasciitis, the examiner stated that there was mild functional limitation.  Nevertheless, the examiner opined that the Veteran was capable of light duty employment based on his service-connected low back disability.  Thus, in light of the above, the examiner opined that it was less likely than not that the Veteran's service-connected disabilities combined to render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.    

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.  The examiner from the August 2012 VA examination who specifically addressed the matter determined that the Veteran was capable of gainful employment.  He noted that the Veteran's service-connected prostatitis and epididymectomy did not interfere with his ability to secure or follow employment.  In addition, the examiner reported that although the Veteran's service-connected low back disability caused mild functional limitation, the Veteran was still capable of light duty employment.  This opinion was based upon review of the claims folder, the Veteran's employment and medical history as set forth in the examination report, and clinical examination of the Veteran.  Thus, the opinion is found to carry great weight.  Additionally, the evidence of record shows that the Veteran's medical problem history includes total knee replacement of both knees and prostate cancer.  However, nonservice-connected disabilities are not for consideration in this analysis.  Even the Veteran has asserted that he is unemployable as a result of a combination of service-connected and nonservice-connected disabilities.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).

For the foregoing reasons, the Board finds that the claim for TDIU must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


